Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/2/2022, with respect to the previous objections to claims 1-7 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1-7 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/2/2022, with respect to the previous 112(b) rejections of claims 1-7 (with the exception of the third issue) have been fully considered and are persuasive.  Applicant has amended claims 1-7 to obviate the issues.  The previous 112(b) rejections of claims 1-7 (with the exception of the third issue) have been withdrawn. 

Applicant's arguments filed 5/2/2022 regarding the previous 112(b) rejection of claims 1-2, 4-7 as it would pertain to the “determine” steps and the possibility of freeze (third issue in non-final dated 2/4/2022) have been fully considered but they are not persuasive
Applicant argues amendments to the claims obviate the issues.
Examiner respectfully disagrees.  The claims still have inconsistencies regarding what they are referencing (e.g. claims 2 & 6 still reference freezing in the tank connection pipe).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “based on the determination that the outside air temperature of the fuel cell vehicle is equal to or lower than 0° C, determine that there is a possibility that the fuel cell-generated water inside the water storage tank and the water supply pipes will freeze within a predetermined time” in the second-to-last clause.  Examiner has reviewed Applicant’s disclosure and considers the determination with regards to the possibility of freezing is actually made when the ignition switch is deemed OFF and the air temperature is deemed equal or lower than 0° C (see Applicant’s Figure 2, S201, S213).  While the possibility of freezing represents the basis/rationale for making these determinations, there is no additional distinct determination step being made by the processor/electronic control unit.
Claim 1 has been amended to recite “based on the determination that the operating condition is ON, determine that there is no possibility that the fuel cell-generated water will freeze within the predetermined” in the last clause.  Examiner has reviewed Applicant’s disclosure and considers the determination with regards to no possibility of freezing is actually made when the ignition switch is deemed ON (see Applicant’s Figure 2, S201).  While there being no possibility of freezing represents the basis/rationale for making these determinations, there is no additional distinct determination step being made by the processor/electronic control unit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “based on the determination that the outside air temperature of the fuel cell vehicle is equal to or lower than 0° C, determine that there is a possibility that the fuel cell-generated water inside the water storage tank and the water supply pipes will freeze within a predetermined time” in the second-to-last clause.  Examiner disagrees with this characterization, as the determination with regards to the possibility of freezing is actually made when the ignition switch is deemed OFF and the air temperature is deemed equal or lower than 0° C (see Applicant’s Figure 2, S201, S213).  While the possibility of freezing represents the basis/rationale for making these determinations, there is no additional distinct determination step being made by the processor/electronic control unit.
Claim 1 has been amended to recite “based on the determination that the operating condition is ON, determine that there is no possibility that the fuel cell-generated water will freeze within the predetermined” in the last clause.  Examiner disagrees with this characterization, as the determination with regards to no possibility of freezing is actually made when the ignition switch is deemed ON (see Applicant’s Figure 2, S201).  While there being no possibility of freezing represents the basis/rationale for making these determinations, there is no additional distinct determination step being made by the processor/electronic control unit.
Claims 1-2, 4-7 all appear to reference “determine” steps regarding the possibility of freezing by the at least one electronic control unit.   Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 2, steps S201, S213), and Examiner is not clear why the various “determine” steps are distinguished in the claim language.  For instance, claim 1 establishes determining the possibility that fuel cell-generated water inside the water storage tank and water supply pipes will freeze, but claim 2 recites “determine” with regards to freezing in the tank connection pipe.  To Examiner’s best understanding, these are all essentially referring to the same determining steps S201 & S213 and are not distinct determinations from each other.  Examiner is not clear why structural elements of the overall cleaning system are being differentiated regarding determining their freezing in the dependent claims compared to claim 1, when the same fundamental steps by the least one electronic control unit are being used to make the determinations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718